United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3022
                        ___________________________

                                 Larken Alexander,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

                                  Chrysler Motors,

                       lllllllllllllllllllll Defendant - Appellee.
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                               Submitted: July 7, 2014
                                Filed: July 14, 2014
                                   [Unpublished]
                                   ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Larken Alexander appeals the district court’s1 dismissal of his complaint
asserting employment-discrimination claims under Title VII of the Civil Rights Act


      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
of 1964 (Title VII) and the American with Disabilities Act (ADA) against his former
employer, Chrysler Motors. Upon de novo review, we conclude that the district did
not err in granting Chrysler’s motion to dismiss Alexander’s complaint, based on his
failure to file a timely discrimination charge with the Equal Employment Opportunity
Commission (EEOC). See 42 U.S.C. § 2000e-5(e)(1) (under Title VII, EEOC charge
must be filed within 180 days of when alleged unlawful employment practice
occurred; 300-day filing period applies if person initially instituted state or local
agency proceedings); 42 U.S.C. § 12117(a) (§ 2000e-5 applies to ADA); Nat’l R.R.
Passenger Corp. v. Morgan, 536 U.S. 101, 109-110 (2002) (timely EEOC charge is
mandatory). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                         -2-